Exhibit 10.27
TRANSPORTATION SERVICE AGREEMENT
SYSTEM: Churchtown o Holmesville o North Trumbull þ
***SELECT ONLY ONE***
     THIS AGREEMENT, made and entered into as of the 1st day of July, 2008, by
and between COBRA PIPELINE CO., LTD. (“Company”) and NORTHEAST OHIO NATURAL GAS
COMPANY (“NEO”), ORWELL NATURAL GAS COMPANY (“ONG”), and BRAINARD GAS CORP.
(“BGC”) (NEO, ONG and BGC are hereinafter collectively referred to the
“Customer”).
     WITNESSETH: That in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:
     Section 1. Transportation Service to be Rendered. In accordance with the
provisions of the effective applicable transportation service provisions of
Company’s Tariff, on file with the Public Utilities Commission of Ohio (PUCO),
and the terms and conditions herein contained, Company shall receive the
quantities of gas requested by Customer to be transported and shall redeliver
said gas to Customer’s Delivery Point(s). The Point(s) of Receipt, Customer’s
Delivery Point(s), the Maximum Daily Quantity (MDQ) if applicable and the
quality of service shall be set forth in Section 7 of this Transportation
Service Agreement.
     Section 2. Incorporation of Tariff Provisions. This Transportation Service
Agreement shall be subject to the provisions of the Company’s Tariff PUCO No. 1,
as the same may be amended or superseded from time to time, which is
incorporated herein by this reference.
     Section 3. Regulation. This Transportation Service Agreement is contingent
upon the receipt and continuation of all necessary regulatory approvals and
authorizations. This Agreement shall become void or expire, as appropriate, if
any necessary regulatory approval or authorization is not so received or
continued.
     Section 4. Term. This Transportation Service Agreement shall become
effective as of the 1st day of July, 2008 and shall continue in effect for a
15 year term unless terminated by the mutual consent of the Company and the
Customer.
     Section 5. Notices. Any notices, except those relating to billing or
interruption of service, required or permitted to be given hereunder shall be
effective only if delivered personally to an officer or authorized
representative of the party being notified, or if mailed by certified mail to
the address provided in Section 7 of this Agreement.
     Section 6. Cancellation of Prior Agreements. This agreement supersedes and
cancels, as of the effective date herein, any previous services agreements
between the parties hereto.
     Section 7. Meter Data.
     RECEIPT: All points of receipt into the Cobra Pipeline Company System.
     DELIVERY: All points of delivery from Cobra Pipeline Company System to
serve all of the NEO’s customers, ONG’s customers and BNG’s customers, as
applicable.

1



--------------------------------------------------------------------------------



 



TRANSPORTATION SERVICE AGREEMENT
SYSTEM: Churchtown o Holmesville o North Trumbull þ
***SELECT ONLY ONE***
C. TRANSPORTATION SERVICE
     Quality of Service: FIRM (___) Maximum Daily Quantity
(MDQ):                                         Dth
INTERRUPTIBLE (x)
     Production Gas Heat Content*:                      btu/cubic foot (attach
latest sample test)
     Shrinkage: 3.5%; After a date not earlier than there years from the date of
the Entry of the Public Utilities Commission approving Cobra’s Tariff, P.U.C.O.
No. 1, and each calendar year thereafter during the term hereof as that term may
be extended pursuant to Section 4 of this Transportation Service Agreement,
Company may adjust this shrinkage to reflect its operating experience.
     Balancing Time Period: Monthly
     D. PROCESSING NAD COMPRESSION SERVICE* (applicable only if heat content is
great than 1,120 Btu/cu.ft.):
     Accepted: (                    )
E. NOTICES

      To Cobra:   To Customer:
 
   
Cobra Pipeline Co. Ltd.
  Northeast Ohio Natural Gas
3511 Lost Nation Rd. Suite 213
  P.O. Box 430
Willoughby, Ohio 44094
  Lancaster, Ohio 43130
Attention: Customer Service
  Attention: Stephanie Patton
Phone: 440-255-1945
  Phone: 740-862-3300
Fax: 440-255-1985
  Gas: 740-862-6330
E-Mail: swilliams@cobrapipeline.com
  E-Mail: spatton@neogas.com
 
   
 
  Brainard Gas Corp.
 
  8500 Station Street, Suite 100
 
  Mentor, Ohio 44060
 
  Attention: Thomas J. Smith
 
  Phone: 440-974-3770
 
  Fax: 440-205-8528
 
  E-Mail: tsmith13@sprynet.com
 
   
 
  Orwell Natural Gas Company
 
  8500 Station Street, #100
 
  Mentor, Ohio 44060
 
  Attention: Thomas J. Smith
 
  Phone: 440-974-3770
 
  Gas: 440-205-8528
 
  E-Mail: tsmith13@sprynet.com

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have accordingly and duly executed this
Agreement as of the date hereinafter first mentioned.
COBRA PIPELINE CO., LTD. NORTHEAST OHIO NATURAL GAS COMPANY

                     
By:
  /s/ Richard M. Osborne
 
Richard M. Osborne,       By:   /s/ Martin Whelan
 
Martin Whelan, Vice President    
 
  Managing Member                
 
                                ORWELL NATURAL GAS COMPANY    
 
                   
 
          By:   /s/ Thomas J. Smith    
 
                   
 
              Thomas J. Smith, President    
 
                                BRAINARD GAS CORP.    
 
                   
 
          By:   /s/ Thomas J. Smith
 
Thomas J. Smith, President    

3